Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are pending.

This action is response to the application filed on April 20, 2021.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tripathi et al (U.S. Pub. No. 20190005124).

With respect to claims 1, 11 and 16, Tripathi et al teaches 
receiving, by a computing system, a keyword with which to search a plurality of datasets ([0124] FIG. 5, illustrated are steps of a method 500 of presenting an information related to a search. A user is operable to perform the search on a computing device using a search query. At a step 502, a first input area, for receiving the search query from the user, is provided on a first user-interface of the computing device. Abstract, providing first input area, for receiving the search query from the user, [0003] search query, comprising a set of keywords to interpret the area of interest or query of the user); 
identifying, by the computing system, datasets in the plurality of datasets that are related to the keyword based on ontologies associated with the datasets ([0095] input area is configured to provide suggestions related to the search query, [0099] one or more query segments are then combined with their known relationships (namely, concepts, class, tags and so forth) in the ontology);
 suggesting, by the computing system, based on the keyword and the ontologies, one or more queries with which to search the datasets ([0124] FIG. 5, illustrated are steps of a method 500 of presenting an information related to a search. A user is operable to perform the search on a computing device using a search query. At a step 502, a first input area, for receiving the search query from the user, is provided on a first user-interface of the computing device. At a step 504, one or more query segments and relations between the one or more query segments are displayed on a second area of the first user-interface. The received search query is developed to obtain the one or more query segments and the relations between the one or more query segments);
 receiving, by the computing system, through the user interface, a selection of a query from the one or more queries ([0095] input area is configured to provide suggestions related to the search query); and 
generating, by the computing system, through the user interface, an object view for the datasets based on the selected query, wherein the object view is a relational database that is generated from the datasets ([0-124] At a step 506, an arranged set of extracted search results is provided in a third area of the first user-interface. The search results are extracted, from at least one database, based on the developed search query and arranged based on one or more parameters associated with the extracted search results. At a step 508, a list of one or more concepts associated with the extracted search results is provided in a fourth area of the first user-interface. The extracted search results are analyzed to identify the one or more concepts associated with each of the extracted search results. At step 510, information related to a selected search result or a selected concept, is provided on a second user-interface, in response to a selection input, from the user, based on one of a search result or a concept associated with the search results).
 

 With respect to claims 2, 12 and 17, Tripathi et al teaches text associated with rows, columns, or objects in the datasets; rules with which to modify rows, columns, or objects in the datasets; formats that define columns, or objects in the datasets; directional relationships between the datasets; and classifications associated with the datasets ([0110] ontology provides a structured, optimal and relevant set of concepts along with their properties and relations in defined set of categories, pertaining to the field of interest of the user.   ontology may be used in scientific research, academic studies, market analysis and so forth. Optionally, ontology may include concepts in form of text, image, audio, video, or any combination thereof. Additionally, the ontology may provide information on an association of a certain concept in a certain field with one or more concepts in multiple fields). 

With respect to claims 3, 13 and 18, Tripathi et al teaches text associated with rows, columns, or objects in the datasets; rules with which to modify rows, columns, or objects in the datasets; formats that define columns, or objects in the datasets; directional relationships between the datasets; and classifications associated with the datasets ([0110] ontology provides a structured, optimal and relevant set of concepts along with their properties and relations in defined set of categories, pertaining to the field of interest of the user).

With respect to claims 4, 14 and 19, Tripathi et al teaches directional relationships between the datasets include synonyms for at least one of dataset titles, row titles, column titles, or objects associated with the datasets ([0099] developing the received search query to obtain the one or more query segments and the relations between the one or more query segments. to develop the received search query to obtain the one or more query segments and the relations between the one or more query segments. the search query may be then expanded to include all known synonyms).

With respect to claims 5, 15 and 20, Tripathi et al teaches ontologies associated with the datasets are editable by a user through the user interface ([0110] ontology provides a structured, optimal and relevant set of concepts along with their properties and relations in defined set of categories, pertaining to the field of interest of the user).
 
With respect to claim 6, Tripathi et al teaches queries are natural language queries and generated based on the keyword and the ontologies associated with the datasets ([0110] ontology provides a structured, optimal and relevant set of concepts along with their properties and relations in defined set of categories, pertaining to the field of interest of the user).

With respect to claim 7, Tripathi et al teaches natural language queries are generated based on a neural machine learning translation model using parse trees and entity recognition techniques.

With respect to claim 8, Tripathi et al teaches relational database includes data joined from the datasets ([0095] input area is configured to provide suggestions related to the search query).

With respect to claim 9, Tripathi et al teaches object view includes one or more selectable filters to apply to data associated with the relational database ( [0111] Optionally, the method further comprises filtering the extracted search results based on selected at least one concept, in response to a user input of selection of at least one concept from the list of one or more concepts associated with the extracted search results).

With respect to claim 10, Tripathi et al teaches object view includes one or more of: a table, a histogram, a bar graph, a line graph, a scatter plot, or a pie chart ([0103] For example, the organized body of related data may be in the form of a table, a map, a grid, a packet, a datagram, a file, a document, a list or in any other form).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163